         Case 1:16-cv-01533-ABJ Document 70 Filed 04/12/19 Page 1 of 2



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
________________________________________
                                         )
 OI EUROPEAN GROUP, B.V.,                )
                                         )
                   Plaintiff,            )
                                         )
                    v.                   )  Case No. 1:16-cv-01533-ABJ
                                         )
 BOLIVARIAN REPUBLIC OF                  )
 VENEZUELA,                              )
                                         )
                   Defendant.            )
 ______________________________________ )

                        NOTICE OF WITHDRAWAL OF APPEARANCE

              PLEASE TAKE NOTICE that, pursuant to LCvR 83.6(b), Megan C. Connor and

Paul W. Mengel III of the law firm of PilieroMazza PLLC, with the consent of Defendant, as

well as all counsel who have entered appearances herein, hereby notice their withdrawal as co-

counsel for Defendant Bolivarian Republic of Venezuela (“Defendant”), which will continue to

be represented by the firm of GST LLP and Quinn Smith (DCD #FL0027). Attached as Exhibit

A is a copy of this pleading signed by the Defendant’s authorized representative, Henry

Facchinetti, Gerente General de Litigio, Procuraduría General de la República Bolivariana de

Venezuela.

Dated: April 12, 2019                               Respectfully submitted,

                                                    /s/ Paul W. Mengel III
                                                    Megan C. Connor (DC Bar #996991)
                                                    mconnor@pilieromazza.com
                                                    Paul W. Mengel III (DC Bar #457207)
                                                    pmengel@pilieromazza.com
                                                    PilieroMazza PLLC
                                                    888 17th Street, N.W., 11th Floor
                                                    Washington, D.C. 20006
                                                    Telephone:     (202) 857-1000
                                                    Facsimile:     (202) 857-0200


                                                 
          Case 1:16-cv-01533-ABJ Document 70 Filed 04/12/19 Page 2 of 2



                                CERTIFICATE OF SERVICE


        I hereby certify that on April 12, 2019, I electronically filed this document with the Clerk
of the Court of the U.S. District Court of the District of Columbia by using the CM/ECF system,
which will automatically generate and serve notices of this filing to all counsel of record. I
further certify that I am unaware of any parties who will not receive such notice.  



                                              /s/ Paul W. Mengel III
                                              Paul W. Mengel III




                                                 2
 
